Citation Nr: 9923230	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  He died in February 1996.  The appellant is 
his widow.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the Nashville 
RO, although not explicitly categorizing the appellant's 
claim as involving a prior final denial, and the reopening 
thereof, in essence found that her claim for service 
connection for the cause of the veteran's death had not, in 
fact, been reopened.  The Board notes that the Statement of 
the Case thereafter furnished her sets forth the laws and 
regulations that pertain to the finality of unappealed 
decisions, and the criteria for the reopening thereof.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Boise, Idaho, RO by means of a rating 
decision rendered in May 1996.  The appellant was notified of 
that decision, and of appellate rights and procedures, but 
did not perfect an appeal within the statutory period for 
such action.

2.  The evidence received subsequent to May 1996, with regard 
to the appellant's claim for service connection for the cause 
of the veteran's death, is new, but is not material.


CONCLUSIONS OF LAW

1.  The Boise RO's May 1996 rating decision, wherein service 
connection for the cause of the veteran's death was denied, 
is final.  38 U.S.C.A. § 7105 (West 1991).


2.  The evidence received subsequent to the Boise RO's May 
1996 rating decision, wherein service connection for the 
cause of the veteran's death was denied, does not serve to 
reopen the appellant's claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter 

under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Court has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, see 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for the cause of the 
veteran's death was denied by the Boise RO by means of a 
rating decision rendered in May 1996.  The evidence at that 
time consisted of the veteran's service medical records, 
along with a death certificate showing that he died in 
February 1996, that the cause of death was "gunshot to head," 
and that the manner of death was "suicide."  The RO took note 
of the fact that, prior to his death, he had established 
service connection for combat fragment wounds to the right 
elbow, right flank, abdomen and nose, rated as 30 percent 
disabling on a combined basis.  The RO found, however, that 
the evidence did not demonstrate that these disabilities 
caused or substantially contributed to his death; it 
acknowledged that the appellant's contentions, to the effect 
that the veteran's service-connected disabilities contributed 
to the depression that caused him to take his own life, were 
plausible, but in the absence of supporting clinical 

evidence were insufficient to render her claim well grounded.  
The appellant was notified of this decision, and of appellate 
rights and procedures, but did not initiate an appeal within 
the one-year time period therefor.  The Boise RO's May 1996 
decision is, accordingly, final, and can be reopened only 
upon receipt of new and material evidence.

The evidence that has been received subsequent to May 1996 
consists solely of various statements, from family members 
and acquaintances of the veteran, indicating that the veteran 
had been depressed since his return from Vietnam.  In 
particular, the appellant has attributed his death to post-
traumatic stress disorder that resulted from his Vietnam 
service.

The Board finds that this evidence is new, in the sense that 
these statements had not previously been associated with the 
claims folder, but also in that they furnish information that 
was not previously known with regard to the veteran's mental 
status.  This evidence is not, however, material.  As noted 
above, the basis for the Boise RO's May 1996 denial of 
service connection was that the appellant's contentions 
regarding the relationship between the veteran's service, and 
his subsequent depression and his eventual suicide, were not 
supported by clinical evidence, and that her claim was not 
well grounded as a consequence.  The statements received 
subsequent to May 1996 do not tend to prove in any manner 
that the position advocated by the appellant is supported by 
clinical findings, or that her contentions are more than 
conjecture; that is; they do not satisfy the materiality 
requirement established by the Court in Evans, supra, that 
evidence, to be material, must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the most recent final disallowance of the claim.  
In this case, that element was, in essence, the lack of 
clinical evidence establishing a relationship between the 
veteran's death and his service.  The evidence received since 
May 1996 does not tend to prove that element, and therefore 
is not material.


In brief, the evidence received by VA since the Boise RO's 
May 1996 rating decision is not new and material, and does 
not serve to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
must point out that such evidence would consist of medical 
statements, rendered by qualified professionals, to the 
effect that the veteran's service-connected disabilities 
either caused, or contributed substantially or materially to 
cause, his death, or that the mental disorder that 
purportedly resulted in his suicide was related to his 
service, such that service connection for a mental disorder 
would be appropriate.

In view of the fact that the appellant's claim has not been 
reopened, the question of whether this claim is well grounded 
is immaterial, and need not be addressed.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for the cause of the veteran's 
death, and the benefits sought with regard to that claim 
remain denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

